EXHIBIT SANMINA-SCI CORPORATION DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS (Originally effective June 1, 2002) Amended and restated effective January 1, 2009 TABLE OF CONTENTS Page ARTICLE I PURPOSE 4 ARTICLE II DEFINITIONS 4 2.1 Account 4 2.2 Beneficiary 4 2.3 Board 4 2.4 Change of Control 4 2.5 Code 5 2.6 Code section 409A 5 2.7 Committee 5 2.8 Committee Charter 5 2.9 Compensation Committee 5 2.10 Common Stock 5 2.11 Company 5 2.12 Compensation 5 2.13 Deferral Commitment 5 2.14 Deferral Period 5 2.15 Deferred Compensation 5 2.16 Eligible Director 5 2.17 Market Value 6 2.18 Participant 6 2.19 Participation Agreement 6 2.20 Plan Year 6 2.21 Share Units 6 2.22 Separation from Service 6 ARTICLE III DEFERRAL COMMITMENTS 6 3.1 Participation 6 3.2 Initial Year of Participation 6 3.3 Elective Deferrals 6 3.4 Limitations on Deferral Commitments 6 ARTICLE IV DEFERRED COMPENSATION ACCOUNTS 7 4.1 Accounts 7 4.2 Deferred Compensation 7 4.3 Share Units 7 4.4 Dividends 7 4.5 Determination of Accounts 7 4.6 Vesting of Accounts 8 4.7 Statement of Accounts 8 4.8 Adjustment of Share Units 8 ARTICLE V PLAN BENEFITS 8 5.1 After Separation from Service 8 5.2 Change of Control 8 5.3 Tax Withholding 8 5.4 Payment to Guardian 9 ARTICLE VI BENEFICIARY DESIGNATION 9 6.1 Beneficiary Designation 9 6.2 Changing Beneficiary 9 6.3 Community Property 9 6.4 No Beneficiary Designation 9 ARTICLE VII ADMINISTRATION 10 7.1 Committee 10 7.2 Agents and Delegation 10 7.3 Binding Effect of Decisions 10 7.4 Indemnification of Committee 10 ARTICLE VIII AMENDMENT AND TERMINATION OF PLAN 10 8.1 Amendment 10 8.2 Right to Terminate Plan 10 ARTICLE IX MISCELLANEOUS 11 9.1 Unfunded Plan 11 9.2 Trust Fund 11 9.3 Nonalienability 12 9.4 Governing Law 12 9.5 Validity 12 9.6 Notice 12 9.7 Successors 12 SANMINA-SCI CORPORATION DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS ARTICLE I PURPOSE Effective
